Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McClain et al (US 2018/0366434).
McClain et al taught that it was known at the time the invention was made to provide a thermo-compression bonding head with (a stage of a thermos-compression bonding device) for attaching in flip chip bonding. The stage has an anti-adhesion layer formed on the stage, see layer 208 which is described as a low surface energy material and included polytetrafluoroethylene materials applied to the surface of the stage. See paragraphs [0029]-[0030]. The anti-adhesion layer is provided with a means to support a substrate via the use of vacuum. While it may not be in contact with a solder resist layer, this is the material worked upon and is 
With regard to the channels of the assembly, applicant is referred to Figures 1 and 2 and paragraph [0007] and [0030]. With regard to claim 10, the process used to provide the anti-adhesion coating is immaterial to the finished product (apparatus) and doesn’t add any appreciable limitation to the construction of the same. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s admitted prior art in view of McClain (2018/0366434) and Chang (US 2013/0175324) optionally further taken with Hung et al (US 2014/0027068) and/or Odegard et al (US 2004/0033643).
The admitted prior art taught that it was known at the time the invention was made to utilize a compression bonding method to bond a substrate and 
The reference to McClain as addressed above, clearly expressed that those skilled in the art would have provided a stage in a thermos-compression bonding head with a low surface energy coating thereon including the use of a ptfe coating on the surface of the bonding head. Applicant is referred to paragraph 3 above for a complete discussion of the teachings of the reference. It appears from a fair reading of the reference that the bonding head included both vacuum and a release (anti-adhesion) coating on the surface of the same. Chang et al taught a flip chip bonding operation which incorporated a stage which had an anti-adhesion layer of Teflon (PTFE) thereon in order to prevent contamination of the stage during the bonding operation. More specifically, applicant is referred to paragraph [0015] where a non-stick coating of Teflon is stated to have been coated on the surface of the thermal compression head 1 in order to polluting of the surface with adhesive. It should be noted that the head 1 included zones 24 therein which used suction to retain the chip on the stage during the bonding operation. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Chang et al and McClain et al to prevent residue from building up on the stage of the admitted prior art in a flip chip bonding operation taught by the admitted prior art.
With respect to claim 2, the references to both Chang and McClain suggested that the anti-adhesion layer would have been polytetrafluoroethylene. With regard to claims 3 and 4, Chang and McClain both suggested that there would have been channels in the thermocompression bonding head and that the channels extended all the way to the surface of the bonding head so that the chip and/or substrate was able to be picked up via suction in the operation. Chang clearly expressed a main source of suction in communication with the channels therein as did the reference to McClain (see claim 5 for instance). Regarding claim 7, the references suggested a plurality of grooves in communication with one another for providing the suction and such clearly provided separate blocks on the surface. Additionally, such an arrangement for the suction of a chip in thermocompression bonding is taken as conventional in the art. Note that there are second channels (the suction channels therein) which are connected to the first channels of the tool in order to draw suction (vacuum) in the channels therein. 
The references as set forth above taught that one would have provided channels however there is no express clear teaching that there would have been a second set of channels which were in communication with the first set of channels. Additionally, the references did not clearly express that the anti-adhesion layer would have been partitioned into a plurality of blocks by the grooves on the surface of the device. The reference to Hung expressed that it was known at the time the invention was made to apply two sets of grooves or channels in communication with each other to provide a stage of a compression bonding head with proper vacuum for retaining the components during the bonding operation. More specifically, the reference taught that a series of vacuum channels or grooves 20 was customizable as a function of the size of the component to be retained by the stage therein, see Hung et al paragraph [0019], It should be noted that the pattern depicted for the grooves therein resulted in a plurality of blocks on the surface. It should be noted that the vacuum grooves are supplied vacuum from a separate groove of channel in the device therein so that the vacuum from the collet can retain the chip thereon. Odegard et al as described at paragraph {0031] the use of vacuum channels 48a which were interconnected to a groove which supplied vacuum to the surface of the stage therein. As noted Hung et al suggested that various arrangements would have been useful and as depicted by Odegard et al the vacuum was supplied in much the same way as the described with reference to Figure 5A of this application. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the vacuum in the arrangement with a device which included multiple channels and grooves in communication with one another in order to provide adequate vacuum to the chip to properly retain the same during the compression bonding operation as taught by Hung et al and/or Odegard et al in the process of compression bonding a chip with a stage. It should be noted that one would have provided the stage of either one of Odegard et al or Hung et al with a surface coating which was PTFE material in order to prevent adhesion of material thereon and provision of such a coating would have resulted in the identified blocks between the vacuum grooves therein.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 5 further taken with Japanese Patent 2003-7771 (machine translation provided).
While the references as set forth above in paragraph 5 taught the use of grooves and/or channels which were responsible for vacuum absorbing a chip onto the thermocompression head of the device, there is no indication that one would have pierced a hole in the fluoropolymeric coating on the surface of the same so that communication with the exterior of the head to the channels was possible. However, it was well understood to pierce a hole in a film which was disposed between a thermocompression head and a chip where the film provided anti-adhesion properties in order to allow the head to pick up the requisite chip in the flip chip bonding operation. More specifically, the reference to Japanese Patent ‘771 taught that one would have pierced a hole in a Teflon film in order to afford one fluid communication through the film in the thermocompression device. Clearly, providing for the openings or holes in the coating in the operation above would have suitably been provided by providing a hole in the film via piercing the same as taught by Japanese Patent ‘771. In order to provide fluid communication in the bonding head, it would have bene obvious to one of ordinary skill in the art at the time the invention was made to pierce a hole in the film where the fluid channels were therein so that one could easily pick up the chip in the bonding operation as suggested by Japanese Patent ‘771 in the operation of arranging a thermos-compression bonding head for flip chip processing as set forth above in paragraph 5.               
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 5 further taken with Tsai (US 5411771) or Rowand (US 3243321).
The references as set forth above in paragraph 5 taught that one provided the ptfe via a coating operation, but failed to expressly suggest that one would have roughened the surface of the stage prior to the coating operation. It was well known at the time the invention was made as expressed by Tsai or Rowand to provide for roughening of the surface of a substrate prior to application of a ptfe layer via coating thereon in order to improve the bond between the ptfe layer applied and the substrate to which it was applied. Roughening the surface beforehand results in increased surface area which allowed for a better bond in the finished assembly. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the techniques of either one of Tsai or Rowand to apply the ptfe layer on the substrate and achieve a better bond with the coating on the surface in the process of compression bonding with a stage having a ptfe coating thereon as expressed above in paragraph 5.                                                                                                                                                                             
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Japanese Patent 61-147985, Japanese Patent 5-291365, and Japanese Patent 5-281564 all suggested thermos-compression bonding heads having a polytetrafluoroethylene coating on the surface of the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746